Title: From George Washington to Brigadier General John Stark, 19 October 1778
From: Washington, George
To: Stark, John


          
            Sir,
            Head Quarters [Fredericksburg] 19th Octobr 1778
          
          By recent intelligence from the city of New York, there are the strongest appearances of a general evacuation. Where the force of the enemy will be next directed can only be the subject of conjecture; but it is generally supposed, if they operate again any where in the United States, it will be against Boston and the French fleet. Should this event take place, your influence near the seat of war will enable you to render more essential service there, than where you now are. With a view to this, I am to desire you will forthwith proceed to join General Sullivan at Providence. General Hand will succeed to your present command, to whom on his arrival at Albany you will be pleased to communicate every thing necessary for his information and government. I am Sir Your most Obedt servant.
        